Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In re the Commitment of Timothy Daniel                Appeal from the 402nd District Court of
Renshaw                                               Wood County, Texas (Tr. Ct. No. 2018-
                                                      452). Opinion delivered by Chief Justice
No. 06-19-00069-CV                                    Morriss, Justice Burgess and Justice
                                                      Stevens participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED FEBRUARY 5, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk